IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: J.I.P., A MINOR       : No. 105 EAL 2018
                                          :
                                          :
PETITION OF: A.M.P., MOTHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of April, 2018, the Petition for Allowance of Appeal is

DENIED.